Citation Nr: 1441197	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-38 491	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse (as observer)


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2013 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran requested, and was granted, a 90-day abeyance period for submission of additional evidence; no such evidence was received.

The matter of service connection for bilateral hearing loss on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A February 2005 Board decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that such disability was not causally related to his active duty service; a motion for reconsideration was denied, and the United States Court of Appeals for Veterans Claims (Court) dismissed an appeal of the denial as untimely filed.  

2. Evidence received since the February 2005 Board decision raises questions about the etiology of the Veteran's bilateral hearing loss, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3. It is reasonably shown that the Veteran's tinnitus is related to his exposure to noise trauma in service.




CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

2. Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 1157 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, inasmuch as this decision reopens the claim of service connection for bilateral hearing loss and grants service connection for tinnitus, there is no need to belabor the impact of the VCAA on these matters, as any notice or duty to assist omission is harmless.

The Board notes that during the hearing the hearing before the undersigned the Veteran was advised of what remained necessary to substantiate his claim of service connection for hearing loss on de novo review, and was provided an abeyance period for submission of such evidence.

New and material claim

A February 2005 Board decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that such disability was not causally related to his active duty service.  An October 2005 decisional letter denied the Veteran's motion for reconsideration.  In July 2006, the Court dismissed the Veteran's appeal of the Board's October 2005 decision denying reconsideration of the February 2005 decision, finding it was not filed timely.  The February 2005 Board decision is final based on the evidence then of record.  38 U.S.C.A. §§ 7103, 7104.
Generally, when there is a final Board decision on a claim, it may not be reopened, considered, and allowed on the same factual basis.  38 U.S.C.A. §7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record in February 2005 consisted of the Veteran's service treatment records (STRs), an August 2001 private audiological evaluation report, private treatment records, a February 2003 VA audiological evaluation report, and statements from the Veteran relating his bilateral hearing loss to service.  Evidence received since the February 2005 Board decision (not of record at the time of that decision, and therefore new) includes private treatment records, letters from family members and an acquaintance relating his hearing loss to his service in Vietnam, a March 2008 VA audiological evaluation report, a September 2008 VA audiological evaluation report, a January 2011 VA general medical examination report, a February 2013 VA audiological evaluation report, and his hearing testimony.

The private treatment records received since the February 2005 decision include an April 2004 treatment note that shows the physician noted a history of noise exposure in Vietnam in relation to the Veteran's diagnosis of hearing loss.  On March 2008 audiological evaluation he was found to have bilateral sensorineural hearing loss (SNHL).  The audiologist found that "it is at least as likely as not that the Veteran's hearing loss ... [is] due to noise exposure in the military."  She reasoned that he reported his hearing loss began after he was exposed to acoustic trauma during combat in Vietnam.  On January 2011 VA general medical examination, bilateral hearing loss was diagnosed.   The examiner found such disability "occurred as a result of exposure to excessive noise in combat."  As the April 2004, March 2008 and January 2011 diagnoses of bilateral hearing loss suggest that the Veteran has bilateral hearing loss as a result of exposure to acoustic trauma in service, the Board finds that such evidence addresses the basis for the prior denial of the Veteran's claim, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for bilateral hearing loss.

De novo review of the claim is addressed in the remand below.

Tinnitus 

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Satisfactory lay or other evidence that an injury or disease was incurred in or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection, but serves only to reduce the evidence burden as to incurrence or aggravation of disease or injury in service; it does not apply to the further elements of a service connection claim, i.e., current disability and nexus (both of which are medical questions).  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

The Veteran's service personnel records show that he served in Vietnam and received a combat infantryman badge; it may reasonably be conceded that he was exposed to hazardous noise levels in service.  As tinnitus is a disability capable of lay observation, and has been reported by the Veteran and acknowledged by VA, it is also shown that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  What remains necessary to establish service connection for the tinnitus is evidence of a nexus between such disability and the Veteran's service/exposure to noise trauma therein.

The Veteran's STRs are silent for complaints, treatment, or diagnosis of tinnitus. 

On February 2003 VA audiological evaluation, the Veteran reported he was experiencing tinnitus.  The examiner found the Veteran's tinnitus was unrelated to service because he described it as only occurring intermittently.  

A May 2006 private treatment note shows the Veteran reported experiencing tinnitus in the right ear.  

On March 2008 VA audiological evaluation, the Veteran reported bilateral tinnitus.  The examiner found the tinnitus was related to noise trauma in service.   

On September 2008 VA audiological evaluation, the Veteran denied that he was currently experiencing tinnitus.  
In a statement received in January 2013, the Veteran related he was exposed to acoustic trauma in combat in Vietnam and that he has experienced tinnitus since.   

On February 2013 VA audiological evaluation, the Veteran reported he was hearing noises in both his ears.  The examiner found the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss (which she found was unrelated to service) and was less likely than not caused by or a result of military noise exposure.  She noted that his STRs do not note complaints of tinnitus, and that he denied experiencing tinnitus on September 2008 audiological evaluation.  

At the May 2014 hearing before the undersigned, the Veteran testified that he began hearing ringing in his ears in service and that it has persisted.

The Veteran is competent to report experiencing tinnitus.  His statements, to include in testimony at the May 2014 Board hearing, are considered forthright and credible.  The Board finds the Veteran's denial of experiencing tinnitus on VA audiological consultation in September 2008 to not be inconsistent with the factual record as he reported on February 2003 evaluation that it occurred intermittently.  Notably, he reported experiencing tinnitus in May 2006 and March 2008.  The Board finds no reason to question the credibility of his testimony that he has experienced tinnitus recurrent and persistent basis since its onset in service.  

One method of substantiating a claim of service connection for a disability is by showing that the disability had its onset in service, and has persisted since.  Tinnitus is a disability capable of lay observation, and the Veteran's accounts of onset in service and continuity since are credible.  Affording the Veteran the benefit of consideration under the relaxed evidentiary standards under 38 U.S.C.A. § 1154(b) (as to incurrence of noise trauma in combat service), and resolving any remaining reasonable doubt in the his favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted. 




ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted.

The appeal seeking service connection for tinnitus is granted.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the reopened claim of service connection for bilateral hearing loss.

On February 2003, September 2008, and February 2013 VA audiological evaluations, bilateral hearing loss was diagnosed, but the examiners found such disability was unrelated to the Veteran's exposure to acoustic trauma in service even though an April 1970 separation examination report shows bilateral hearing loss.  Each examiner premised the opinion on the audiometry noted in a May 1973 National Guard entrance examination report reflecting normal hearing, bilaterally.  The Board finds noteworthy the finding on that examination of a puretone threshold of 10 decibels in each frequency between 1000 and 8000 Hertz in each ear.  

At the May 2014 videoconference hearing, the Veteran testified that he did not undergo an audiological evaluation on May 1973 examination, and asserted he had bilateral hearing loss in service, and that it has persisted since.  

The Board notes that August 2001, April 2004, March 2008 and January 2011 nexus opinions in support of his claim are stated in speculative terms and not supported with adequate reasoning.  While this evidence is sufficient to reopen the claim, it is not adequate to address the matter on the merits.

The Veteran's contentions and the conflicting medical opinions raise medical questions that must be addressed with competent medical evidence to allow for informed de novo appellate consideration of this issue.  A VA examination to secure an advisory medical opinion in the matter is necessary.  

The case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for bilateral hearing loss (to specifically include records of any, and all, treatment at the Houston, Texas VAMC) from October 2013 to the present.

2. Thereafter, the AOJ should arrange for an audiological evaluation of the Veteran to determine the likely etiology of his bilateral SNHL. The Veteran's record (to include this remand, his STRs, his postservice treatment records, and VA examination reports) must be reviewed by the examiner in conjunction with the examination.  The examiner should note that the Veteran's military occupation and participation in combat exposed him to hazardous noise levels.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Citing to medical literature (if possible), please comment on the likelihood that the audiometry results noted on May 1973 National Guard entrance examination are accurate as stated (i.e. that the puretone thresholds were identical at each frequency between 1000 and 8000 hertz in each ear). 

(b) Citing to medical literature (if possible), please opine whether a loss of hearing due to noise trauma can be temporary (for an extended period of time) and resolve completely with no residuals (as indicated in February 2003, September 2008, and February 2013 VA medical opinions rejecting the Veteran's claim). 

(c) What is the most likely etiology for the Veteran's bilateral hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his exposure to noise trauma in service?

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated, and comment on the opinions/textual evidence already in the record (expressing agreement or disagreement and explaining the rationale for the agreement/disagreement).  If it is determined that the bilateral hearing loss is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) for the hearing loss considered more likely.

3. The AOJ should then review the entire record and readjudicate de novo the claim of service connection for bilateral hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


